Citation Nr: 1426852	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  12-31 492	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial rating greater than 30 percent for residuals of frostbite, left lower extremity.

2.  Entitlement to an initial rating greater than 30 percent for residuals of frostbite, right lower extremity.

3.  Entitlement to an initial rating greater than 10 percent for peripheral neuropathy, left lower extremity.

4.  Entitlement to an initial rating greater than 10 percent for peripheral neuropathy, right lower extremity.

ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION


The Veteran served on active duty from April 1962 to April 1964.

This matter is before the Board of Veterans' Appeals (Board) on appeal of the September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

During the pendency of the appeal, in a rating decision in October 2012, the RO increased the rating for residuals of frostbites in each lower extremity from noncompensable to 30 percent, and granted a separate rating of 10 percent for peripheral neuropathy in each lower extremity, all effective the date the Veteran filed his claim with VA.  The Veteran continued his appeal for a higher rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In February 2014, the Veteran did not appear at a hearing before the Board. Without good cause shown for the failure to appear, the request for the hearing is deemed withdrawn. 38 C.F.R. § 20.704(d).


FINDINGS OF FACT

The Veteran died in March 2014, during the pendency of the appeal


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2013).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  






ORDER

The appeal as to entitlement to an initial rating greater than 30 percent for residuals of frostbite, left lower extremity is dismissed.

The appeal as to entitlement to an initial rating greater than 30 percent for residuals of frostbite, right lower extremity is dismissed.

The appeal as to entitlement to an initial rating greater than 10 percent for peripheral neuropathy, left lower extremity is dismissed.

The appeal as to entitlement to an initial rating greater than 10 percent for peripheral neuropathy, right lower extremity is dismissed.



		
ROBERT C. SCHARNBERGER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


